ACCEPTED
                                                                                                    05-18-00476-CV
                                                                                          FIFTH COURT OF APPEALS
                                                                                                   DALLAS, TEXAS
                                                                                                   6/5/2018 2:04 PM
                                                                                                         LISA MATZ
                                                                                                             CLERK


                                    NO. 05-18-00476-CV

LYNDA BLISS,                                 §             FIFTH DISTRICTFILED IN
                                                                        5th COURT OF APPEALS
    Appellant,                               §                               DALLAS, TEXAS
                                             §                          06/05/2018 2:04:41 PM
vs.                                          §              COURT     OF APPEALS
                                                                               LISA MATZ
                                             §                                   Clerk
Bank of America, N.A. AND                    §
SANTANDER BANK, N.A.,                        §
     Appellees.                              §              AT DALLAS, TEXAS

  APPELLANT'S UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF

       Appellant Lynda Bliss ("Bliss" or Appellant") submits this unopposed motion

requesting the Court to extend the time to file Appellant's Brief.

       Appellant's Brief is currently due on June 6, 2018. There have been no previous

extensions of this briefing deadline.

       Appellant's counsel, Jeffrey R. Sandberg of the lawfirm Palmer & Manuel, LLP, is

unable to file Appellant's Brief on or before this deadline.

       On May 21, 2018, Mr. Sandberg filed the Appellant's Reply Brief in this Court in

WWLC Investment, L.P. v. Miraki in appellate cause 05-17-01126-CV. On May 21, 2018,

Mr. Sandberg filed Petitioners' Reply to the Response to the Petition for Review in the Texas

Supreme Court in appellate cause 18-0144. Additionally, Mr. Sandberg was the sole counsel

for a five-day jury trial in May 2018.

       Because of this, Mr. Sandberg is unable to file Appellant's Brief on or before June 6,

2018, and Appellant requests additional time to file Appellant's Brief.            At this time,

Appellant requests an additional thirty days to file Appellant's Brief, or a new deadline of

July 6, 2018.
APPELLANT'S UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF                         Page 1 of 3
1:\18042\Appeal\Motion (Unopposed) to Extend Time to File Appellant Brief.180605 .. doc
       This motion is filed before the date Appellant's Brief is due on June 6, 2018. See

TEX. R. APP. P. 10.5.

                                           PRAYER

       For the above reasons, Appellant asks the Court to grant an extension of time to file

Appellant's Brief in this cause an additional thirty days, extending the time for Appellant to

file Appellant's Brief to July 6, 2018.

                                                Respectfully submitted,

                                                PALMER & MANUEL, PLLC

                                                By: /s/ Jeffrey R. Sandberg
                                                   Jeffrey R. Sandberg
                                                   State Bar No. 00790051
                                                   jsandberg@pamlaw.com
                                                8350 N. Central Expressway; Suite 1111
                                                Dallas, Texas 75206
                                                (214) 242-6444/ (214) 265-1950- Fax
                                                COUNSEL FOR APPELLANT
                                                LYNDA BLISS

                           CERTIFICATE OF CONFERENCE

       Counsel certifies that on June 4, 2018, counsel conferred with Appellees' counsel
regarding this motion and Appellees do not oppose the relief requested by Appellant.

                                             /s/ Jeffrey R. Sandberg
                                             JEFFREY R. SANDBERG




APPELLANT'S UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF                         Page 2 of 3
1:\18042\Appeal\Motion (Unopposed) to Extend Time to File Appellant Brief.180605 .. doc
                                         VERIFICATION

STATE OF TEXAS                           §
                                         §
COUNTY OF DALLAS                         §

       BEFORE ME, the undersigned Notary Public, on this day personally appeared Jeff
Sandberg, who, after being duly sworn, stated under oath stated that he has read the above
document; that he is authorized to execute this Verification, and that every factual statement
contained therein is within his personal       le e and is true and correct.




        SUBSCRIBED AND SWORN T BEFORE ME on the 5th day of June, 2018, to
certify which witness my and official seal.

                 MARIA ISLAS
                                              A     lifu ~    r21lt.S
              Notary ID #6532246
             My Commission Expires
                                             Notary Public in and for the State of Texas
               September 7, 2021


                                     CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing has been
forwarded to the following counsel of record in accordance with the Texas Rules of
Appellate Procedure via electronic filing and email on this the 5th day of June, 2018:

       Kathryn B. Davis, Esq.(kbdavis@winston.com)
       Connie Flores Jones, Esq.(cflores@winston.com)
       Winston & Strawn LLP
       1111 Louisiana
       25th Floor
       Houston, TX 77002

                                                    /s/ Jeffrey R. Sandberg
                                                    Jeffrey R. Sandberg




APPELLANT'S UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF                         Page 3 of 3
1:\18042\Appeal\Motion (Unopposed) to Extend Time to File Appellant Brief.180605 .. doc